Exhibit 10.4
celaneselogoa10.jpg [celaneselogoa10.jpg]


AGREEMENT AND GENERAL RELEASE


Celanese Corporation, its’ subsidiaries and its affiliates (“Company” or
“Celanese”), 222 W. Las Colinas Blvd., Irving, Texas 75039 and Peter G. Edwards,
such person’s heirs, executors, administrators, successors, and assigns
(“Executive”), agree that:


1.     Last Day of Employment. The last day of employment with the Company is:
January 31, 2019 (“Separation Date”) and his last day of work in the office will
be December 31, 2018. Unless otherwise expressly agreed to by the Company, if
Executive voluntarily resigns with effect before the last day of work in the
office, Executive shall immediately be removed from the payroll and forfeit all
rights to the Consideration set forth in Paragraph 3 below. In order to remain
on the payroll until the Separation Date (or Early Separation Date, as
applicable) and receive the Consideration set forth in Paragraph 3 below, during
the period of time prior to January 31, 2019, Executive shall comply with all
Company policies and procedures and, up to December 31, 2018, perform
Executive’s duties faithfully, to the best of Executive’s ability and to the
satisfaction of the Company and to the promotion of its business as needed,
including but not limited to work on projects assigned to Executive and
assistance with transition duties. Before and after Executive ceases working in
the office, he will be permitted to engage in activities during regular business
hours related to his efforts to pursue other professional opportunities.
2.     [Reserved]
3.    Consideration. Each separate installment under this Agreement and General
Release (“Agreement”) shall be treated as a separate payment for purposes of
determining whether such payment is subject to or exempt from compliance with
the requirements of Section 409A of the Internal Revenue Code. In consideration
for signing this Agreement and compliance with the promises made herein, the
Company and Executive agree:


a.
Voluntary Resignation. Executive agrees to voluntarily resign from employment
with the Company by way of retirement effective on the Separation Date. Within
three business days following the Effective Date of this Agreement, Executive
will sign and deliver to the Company a voluntary resignation of employment
letter using the format set forth at Exhibit A.



b.
Annual Bonus. For 2018, Executive will be eligible to receive a bonus based on
actual company performance and a personal modifier of no less than 1.0, payable
on or about March 15, 2019.



c.
Long-Term Equity Awards (“LTI’s”). Executive is a participant under various
equity award agreements given by the Company (collectively, the “Equity
Awards”). The Company and Executive agree, that, notwithstanding any provision
in the Equity Awards to the contrary, based on the terms and provisions of this
Agreement and the assumption of a departure on the Separation Date, Executive
will vest in a prorated portion of the Equity Awards as summarized in Exhibit B,
which units shall vest on the date they would otherwise vest if Executive’s
employment had continued through each applicable





--------------------------------------------------------------------------------




vesting date. All of Executive’s Equity Awards that are not listed on Exhibit B
shall be forfeited on the Separation Date. If Executive departs otherwise before
the Separation Date, the proration of the Equity Awards on Exhibit B will be
adjusted accordingly to reflect the earlier departure date.


d.
Pension and 401(k) Plan Vesting. If Executive is eligible, the Company will
fulfill its obligations according to the terms of the respective Plans.



e.
Unused Vacation. The Company will pay to Executive wages for any unused vacation
for 2019, and any approved vacation carried over from 2018, under the Company’s
standard procedure for calculating and paying any unused vacation to separated
employees. The gross amount due to Executive, less any lawful deductions, will
be payable within 30 days of the Separation Date; subject to Executive providing
the details of any vacation days utilized during 2018.



f.
Company Benefit Plans. If Executive applies for COBRA benefits, medical and
dental coverage will continue according to the Employee’s current medical and
dental plan elections, with no premium cost to the Employee after the Separation
Date, until the earlier of two (2) full months after the last day in the month
of the Separation Date, January 31, 2019, or the date on which the Executive
becomes covered under another medical or dental plan. All other normal company
programs (e.g., life insurance, LTD, 401(k) contributions, etc.) will continue
until the Separation Date.



g.
COBRA Healthcare. If Executive has applied for COBRA benefits, Executive shall
be entitled to elect to continue such COBRA coverage for up to sixteen (16)
months, at Executive’s expense.



h.
Return of Company Property. Executive will surrender to the Company, on a
mutually agreeable date, all Company materials, including, but not limited to
Executive’s Company-provided laptop computer, phone, credit card, calling cards,
etc. Executive will be responsible for any outstanding balances for any personal
expenses charged on the Company credit card which have not already been
reconciled.



i.
Withholding. The payments and other benefits provided under this Agreement shall
be reduced by applicable withholding taxes and other lawful deductions.



j.
Indemnification and Protection. The Company will maintain in effect directors
and officers liability insurance coverage which provides defense and indemnity
to Executive equivalent to that provided to active officers and directors of the
Company. To the extent not otherwise covered by insurance, and to the maximum
extent permitted by law and the Company’s Articles of Incorporation and other
governing documents, the Company will defend, indemnify and hold Executive
harmless from and against any legal claims, lawsuits, or liabilities arising out
of or related to his service as an officer, employee or agent of the Company
equivalent to that provided to active officers, employees or agents of the
Company.



-2-

--------------------------------------------------------------------------------




4.No Consideration Absent Execution of this Agreement. Executive understands and
agrees that Executive would not receive the monies and/or benefits specified in
Paragraph 3 above, unless Executive signs this Agreement on the signature page
without having revoked this Agreement pursuant to Paragraph 16 below, signs the
letters at Exhibit A, C, D and E and fulfills the promises contained herein.


5.General Release of Claims. Except as otherwise set forth herein, Executive
knowingly and voluntarily releases and forever discharges, to the full extent
permitted by law, in all countries, including but not limited to the U.S., the
People’s Republic of China (PRC), U.K. and Germany, the Company, its parent
corporation, affiliates, subsidiaries, divisions, predecessors, successors and
assigns and the current and former employees, officers, directors and agents
thereof (collectively referred to throughout the remainder of this Agreement as
the “Company”), of and from any and all claims, known and unknown, asserted and
unasserted, Executive has or may have against the Company as of the date of
execution of this Agreement, including, but not limited to, any alleged
violation of:


•
Title VII of the Civil Rights Act of 1964, as amended;

•
The Civil Rights Act of 1991;

•
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

•
The Employee Retirement Income Security Act of 1974, as amended;

•
The Immigration Reform and Control Act, as amended;

•
The Americans with Disabilities Act of 1990, as amended;

•
The Age Discrimination in Employment Act of 1967, as amended;

•
The Workers Adjustment and Retraining Notification Act, as amended;

•
The Occupational Safety and Health Act, as amended;

•
The Sarbanes-Oxley Act of 2002;

•
The Wall Street Reform Act of 2010 (Dodd Frank);

•
The Family Medical Leave Act of 1993 (FMLA);

•
The Texas Civil Rights Act, as amended;

•
The Texas Minimum Wage Law, as amended;

•
Equal Pay Law for Texas, as amended;

•
Any other federal, state or local civil or human rights law, or any other local,
state or federal law, regulation or ordinance including but not limited to the
State of Texas; or any law, regulation or ordinance of a foreign country,
including but not limited to the PRC, Federal Republic of Germany and the UK;

•
Any public policy, contract, tort, or common law;

•
The employment, labor and benefits laws and regulations in all countries in
addition to the U.S. including but not limited to the U.K. and Germany; or

•
Any claim for costs, fees, or other expenses including attorneys’ fees incurred
in these matters.



6.Affirmations. Executive affirms that Executive has not filed, caused to be
filed, or presently is a party to any claim, complaint, or action against the
Company in any forum or form. Provided, however, that the foregoing does not
affect any right to file an administrative charge with the Equal


-3-

--------------------------------------------------------------------------------




Employment Opportunity Commission (“EEOC”), OSHA, The National Labor Relations
Board (“NLRB”), or a charge or complaint under applicable securities laws with
the Securities and Exchange Commission (“SEC”) or any other federal, state, or
municipal agency with appropriate jurisdiction (a “Government Agency”), subject
to the restriction that if any such charge or complaint is filed, Employee
agrees not to violate the confidentiality provisions of this Agreement, except
by an order of a court having competent jurisdiction, if permitted by applicable
law, or if in connection with confidential communications with a Government
Agency or an investigation conducted by a Government Agency with appropriate
jurisdiction. Employee further agrees and covenants that should Executive or any
other person, organization, or other entity file, charge, claim, sue or cause or
permit to be filed any charge or claim with the EEOC, or any civil action, suit
or legal proceeding against the Company involving any matter occurring at any
time in the past, Executive will not seek or accept any personal relief
(including, a judgment, relief or settlement) in such charge, civil action, suit
or proceeding, unless permitted under law or regulation. This Agreement does not
limit Executive’s right to receive an award for information provided to the SEC.
Executive further affirms that Executive has reported all hours worked as of the
date of this Agreement and has been paid and/or has received all leave (paid or
unpaid), compensation, wages, bonuses, commissions, and/or benefits to which
Executive may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses. commissions and/or benefits are due to Executive,
except as provided in this Agreement. Executive furthermore affirms that
Executive has no known workplace injuries or occupational diseases.


7.Confidentiality. Executive and the Company agree not to disclose any
information regarding the existence or substance of this Agreement, except to
Executive’s spouse, tax advisor, and an attorney with whom Executive chooses to
consult regarding Executive’s consideration of this Agreement or as permitted by
applicable law. Executive agrees and recognizes that any knowledge or
information of any type whatsoever of a confidential nature relating to the
business of the Company or any of its subsidiaries, divisions or affiliates,
including, without limitation, all types of trade secrets, client lists or
information, employee lists or information, information regarding product
development, marketing plans, management organization, operating policies or
manuals, performance results, business plans, financial records, or other
financial commercial business or technical information (collectively
“Confidential Information”), must be protected as confidential, not copied,
disclosed or used other than for the benefit of the Company at any time unless
and until such knowledge or information is in the public domain through no
wrongful act by Executive. Executive further agrees not to divulge to anyone
(other than the Company or any persons employed or designated by the Company),
publish or make use of any such Confidential Information without the prior
written consent of the Company, except by an order of a court having competent
jurisdiction or if in connection with confidential communications with a
Government Agency or an investigation conducted by a Government Agency with
appropriate jurisdiction.


8.Notification of Allowable Disclosure of Trade Secret Information in the United
States. Executive may not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Further, if Executive files a lawsuit


-4-

--------------------------------------------------------------------------------




against the Company alleging retaliation for reporting a suspected violation of
law, the Executive may disclose the trade secret to Executive’s attorney.
Executive may also use the trade secret information in a court proceeding,
provided that Executive files any document containing the trade secret under
seal and does not disclose the trade secret except pursuant to a court order.


9.Non-competition/Non-solicitation/Non-hire. Executive acknowledges and
recognizes the highly competitive and confidential nature of the business of the
Company. The Long-Term Incentive Award Claw-Back Agreement (“Claw-Back
Agreement”) and the New Employee Restrictive Covenant Agreement (“RCA”),
executed by Executive (collectively, the “Claw-Back/RCA Agreements”), include,
among other obligations, promises made by Executive regarding safeguarding
confidential Company information, non-competition with the Company and the
non-solicitation/no hire of current employees and contractors. Both the
Claw-Back Agreement and the RCA remain in full force and effect and are part of
this Agreement, except to the extent they are modified below.


The Clawback/RCA Agreements and all other agreements executed by Executive which
contain non-compete provisions are modified as follows: The Restricted Period is
two years from the Separation Date.


10.Governing Law and Interpretation. This Agreement shall be governed and
construed in accordance with the laws of the State of Texas, without regard to
its conflict of laws provision. In the event Executive or the Company breaches
any provision of this Agreement, Executive and the Company affirm that either
may institute an action to specifically enforce any term or terms of this
Agreement. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect.


11.Non-admission of Wrongdoing. The parties agree that neither this Agreement
nor the furnishing of the consideration for this Release shall be deemed or
construed at any time for any purpose as an admission by the Company of any
liability or unlawful conduct of any kind.


12.Non-Disparagement. Executive agrees not to disparage, or make disparaging
remarks or send any disparaging communications concerning, the Company, its
reputation, its business, and/or its directors, officers, managers. Likewise the
Company’s senior management agrees not to disparage, or make any disparaging
remark or send any disparaging communication concerning Executive, his
reputation and/or his business.


13.Future Cooperation after Separation Date. After the Separation Date,
Executive agrees to make reasonable efforts to assist the Company including but
not limited to: responding to telephone calls, assisting with transition duties,
assisting with issues that arise after the Separation Date and assisting with
the defense or prosecution of any lawsuit or claim. This includes but is not
limited to providing deposition testimony, attending hearings and testifying on
behalf of the Company. The Company will reimburse Executive for reasonable time
and expenses in connection with any future cooperation after the Separation
Date, at his current annual base pay, converted to


-5-

--------------------------------------------------------------------------------




an hourly rate. Time and expenses can include loss of pay or using vacation time
at a future employer. The Company shall reimburse the Executive within 30 days
of remittance by Executive to the Company of such time and expenses incurred.


14.Injunctive Relief. Executive agrees and acknowledges that the Company will be
irreparably harmed by any breach, or threatened breach by Executive of this
Agreement and that monetary damages would be grossly inadequate. Accordingly,
Executive agrees that in the event of a breach, or threatened breach by him of
this Agreement the Company shall be entitled to apply for immediate injunctive
or other preliminary or equitable relief, as appropriate, in addition to all
other remedies at law or equity.


15.Review Period. Executive is hereby advised Executive has up to twenty-one
(21) calendar days, from the date Executive receives it, to review this
Agreement and to consult with an attorney prior to execution of this Agreement.
Executive agrees that any modifications, material or otherwise, made to this
Agreement do not restart or affect in any manner the original twenty-one (21)
calendar day consideration period.


16.Revocation Period and Effective Date. If Executive signs and returns to the
Company a copy of this Agreement, Executive has a period of seven (7) days (the
“Revocation Period”) following the date of such execution to revoke this
Agreement, after which time this agreement will become effective (the “Effective
Date”) if not previously revoked. In order for the revocation to be effective,
written notice must be received by the Company no later than close of business
on the seventh day after Executive signs this Agreement at which time the
Revocation Period shall expire.


17. Amendment. This Agreement may not be modified, altered or changed except
upon express written consent of both parties wherein specific reference is made
to this Agreement.


18.Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any prior obligation of the Company to
Executive. Executive acknowledges that Executive has not relied on any
representations, promises, or agreements of any kind made to Executive in
connection with his decision to accept this Agreement, except for those set
forth in this Agreement.


19.HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO
RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH 2 ABOVE, EXECUTIVE FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST THE
COMPANY.


[signatures on following page]


-6-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the following date: Nov. 05, 2018.


 
 
 
 
Executive
Celanese Corporation:


 
By: /s/ Peter G. Edwards
By:
/s/ Shannon L. Jurecka
 
       Peter G. Edwards
 
Shannon L. Jurecka
 



-7-

--------------------------------------------------------------------------------


celaneselogoa11.jpg [celaneselogoa11.jpg]


To: Peter G. Edwards
From: Shannon L. Jurecka
 
 
Re: Agreement and General Release
 
Dear Peter,
 
This letter confirms that on October 19, 2018, I personally delivered to you the
enclosed Agreement and General Release. You have until November 9, 2018, which
is at least 21 days after receipt, to consider this Agreement and General
Release, in which you waive important rights, including those under the Age
Discrimination in Employment Act. To this end, we advise you to consult with an
attorney of your choosing prior to executing this Agreement and General Release.
 


Very truly yours






Shannon Jurecka






--------------------------------------------------------------------------------





Exhibit A
 
 
 
To: Chairman and Chief Executive Officer, Celanese Corporation
From: Peter G. Edwards
Date: November 5, 2018
 
Subject: Letter of Voluntary Resignation
 
The purpose of this letter is to inform you that I have decided to retire from
Celanese. The effective date of my departure and my resignation as an employee
will be January 31, 2019 (Separation Date). As of December 31, 2018, I hereby
resign from any and all positions I may hold as a corporate officer, director,
committee member or manager of the Company and its subsidiaries and affiliates
(including without limitation any positions as an officer, committee member,
employee, manager and/or director), and from all positions held on behalf of the
Company (e.g., external and joint venture board memberships, internal committee
positions, etc.).


Sincerely,
 
/s/ Peter G. Edwards        
Peter G. Edwards




--------------------------------------------------------------------------------





Exhibit B


Summary of LTI Awards


Award
Grant
Date
Vest
Date
Target
Award # Units
Pro-ration
Prorated
Amount #
Units
2017 New Hire RSU Award
1/27/2017
1/27/2020
6,187 1
24/36
4,125
 
 
 
 
 
 



Notes:
1 The January 27, 2019 vesting tranche of this award will vest during
Executive’s service as an employee.




--------------------------------------------------------------------------------


celaneselogoa11.jpg [celaneselogoa11.jpg]


Exhibit C
 
November 12, 2018
 
Shannon L. Jurecka
Celanese Corporation
222 W. Las Colinas Blvd.
Suite 900 N.
Irving, TX 75039
 
Re: Agreement and General Release
 
Dear Shannon:
 
On November 5, 2018, I executed an Agreement and General Release between
Celanese and me. I was advised by Celanese, in writing, to consult with an
attorney of my choosing, prior to executing the Agreement and General Release.
 
I have at no time revoked my acceptance or execution of that Agreement and
General Release and hereby reaffirm my acceptance of that Agreement and General
Release.
 
Very truly yours,
 
 
/s/ Peter G. Edwards        
Peter G. Edwards






--------------------------------------------------------------------------------


celaneselogoa11.jpg [celaneselogoa11.jpg]


Exhibit D
 
Supplemental Agreement and General Release
 
 
January 31, 2019
 
 
Shannon L. Jurecka
Celanese Corporation
222 W. Las Colinas Blvd.
Suite 900 N.
Irving, TX 75039
 
Re: Supplemental Agreement and General Release
 
Dear Shannon:
 
I hereby reaffirm and acknowledge that the Agreement and General Release
executed on November 5, 2018, also applies from the date it was executed until
my last day of employment today, January 31, 2019.
 
Sincerely,
 
/s/ Peter G. Edwards        
Peter G. Edwards






--------------------------------------------------------------------------------


celaneselogoa11.jpg [celaneselogoa11.jpg]


Exhibit E


Supplemental Non-Revocation Agreement
   
February 7, 2019
 
Shannon L. Jurecka
Celanese Corporation
222 W. Las Colinas Blvd.
Suite 900 N.
Irving, TX 75039


Re: Agreement and General Release & Supplemental Agreement and General Release


Dear Shannon:


On November 5, 2018, I executed an Agreement and General Release between
Celanese and me, and on January 31, 2019 I executed a Supplemental Agreement and
General Release (Exhibit D). I was advised by Celanese, in writing, to consult
with an attorney of my choosing, prior to executing this Agreement and General
Release.
 
I have at no time revoked my acceptance or execution of the Agreement and
General Release or the Supplemental Agreement and General Release and hereby
reaffirm my acceptance of both agreements. Therefore, in accordance with the
terms of our Agreement and General Release, I hereby request payment of the
Consideration described in Paragraph 3 pursuant to the terms of that Agreement.
  
Very truly yours,
  
/s/ Peter G. Edwards        
Peter G. Edwards




